Citation Nr: 0123715	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an additional mid-stomach hernia 
disability as a result of Department of Veterans Affairs (VA) 
medical treatment in July 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in September 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  


REMAND

The veteran in this case contends that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for a mid-stomach 
hernia, which he asserts he currently suffers from as a 
result of surgery which was performed at a VA hospital in 
July 1998.  He also claims that his hernia bothers him quite 
a bit and that a doctor had told him that it could be 
dangerous.  See VA Form 21-4138, Statement in Support of 
Claim, dated in February 2001.  He also asserts that his 
currently manifested hernia is in the same area where the 
incision was made for his July 1998 VA surgery.  See VA Form 
21-4138, dated in March 2001.  The veteran additionally 
claims that he had never suffered from a hernia or other 
fault with his stomach until undergone the above-noted July 
1998 surgery.  Id. 

Review of the evidence of record shows that numerous VA 
medical records reflective of surgical treatment afforded the 
veteran in July 1998 at the VA Medical Center (VAMC) located 
in San Antonio, Texas have been associated therein.  A VA 
doctor's orders note, dated July 27, 1998, shows that the 
veteran was admitted on that date to undergo vascular 
surgery.  A VA operation report, dated July 31, 1998, shows 
that the surgical procedures accomplished that day included 
repair of abdominal aortic aneurysm with 18 millimeter Dacron 
tube graft, and placement of inferior vena cava Greenfield 
filter via a left femoral vein approach.  A VA medical record 
report, shown to have been dictated on August 8, 1998, 
indicates that the veteran was discharged following the 
above-described vascular surgery on August 5, 1998. 

Review of a VA outpatient treatment record, dated in October 
1998, shows that the veteran had some mid line tenderness 
secondary to the incision associated with his July 1998 
abdominal aortic aneurysm surgery.  A VA preliminary 
operative report, dated in December 1998, shows that the 
veteran had a hiatal hernia.  A March 2000 VA progress note 
shows that the veteran complained of right groin pain.  A 
June 2000 VA surgical oncology clinic treatment note shows 
that examination of the veteran revealed a 1 centimeter 
umbilical reducible hernia.  In addition, a December 2000 VA 
surgical oncology clinic treatment note shows that 
examination of the veteran revealed a small reducible 
umbilical hernia.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -- (1)  the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was -- (A)  carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B)  an event not reasonably foreseeable; or (2)  the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by VA.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001).

Also, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The Board 
notes, parenthetically, that the RO, by letter dated in 
February 2001, essentially advised the veteran of the new 
law.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Also, VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board points out that a review of the record reveals that 
the veteran has not been afforded a VA examination in order 
to seek to ascertain whether his claimed mid-stomach hernia 
is due, directly or otherwise, to surgery performed at the 
VAMC in San Antonio, Texas in July 1998 or postoperative care 
he received at that facility.  Additionally, in the event 
that a medical opinion is rendered in the affirmative, the 
question of whether the proximate cause of his above-
mentioned disorder was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by treating physicians at the VAMC, or an event not 
reasonably foreseeable, should be addressed.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his claimed mid-stomach 
hernia or who can provide opinions 
regarding the medical question at issue.  
Once the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

3.  The veteran then should be scheduled 
for an examination by a VA 
gastroenterologist (fee basis, if 
necessary) in order to determine the 
etiology of the underlying complained of 
mid-stomach hernia.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this Remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner should 
provide an opinion as to the likelihood 
that the veteran's mid-stomach hernia 
(variously described as an "umbilical" 
hernia and "hiatal" hernia) was caused 
or, if preexisting, aggravated by the 
above-discussed July 1998 VA surgery to 
treat the veteran's abdominal aortic 
aneurysm at the San Antonio, Texas VAMC.

If such relationship is established, the 
gastroenterologist should further opine 
as to whether the mid-stomach hernia was 
proximately due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA medical personnel or 
was an event not reasonably foreseeable.  
Reasons and bases for all conclusions 
should be set forth.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




